Citation Nr: 1539962	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-24 888A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1988.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran also initiated an appeal as to the denial of service connection for a back disorder and the assignment of an initial 10 percent evaluation for tinnitus in that decision; however, he limited his appeal to the back disorder and bilateral hearing loss claims in his September 2013 substantive appeal.  He did not perfect an appeal as to the tinnitus issue.  The RO granted service connection for the lumbar spine in a February 2015 rating decision.  In addition, the Veteran perfected an appeal as to the denial of service connection for ischemic heart disease in an October 2012 rating decision; however, the RO granted that claim in a July 2014 rating decision.  Based on the foregoing, the issue remaining in appellate status is as stated above.

The Veteran was scheduled for a videoconference hearing before the Board in September 2015, but the record reflects that he cancelled his request.  See September 2015 report of general information.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain additional documents pertinent to the matter addressed in this decision.


FINDING OF FACT

By way of contact with the RO on July 27, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  In this case, the Veteran withdrew this appeal in July 2015.  See July 2015 report of general information.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it dismissed.


ORDER

The appeal is dismissed.



		
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


